DETAILED ACTION

1.	The Office Action is in response to RCE filed on 02/24/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2022 has been entered.

Status of Claims
4.	The amendment filed on 01/24/2021.  Independent claims 1, 19, 26,  are amended;  Claims 20 – 25, 27-35 were canceled; Claims 1-19, and 26 are pending.

Allowable Subject Matter
5. 	Claims 1-19, and 26 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 01/24/2022 overcome the 103 rejection in the final rejection 11/24/2021.
2).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to have a first noise pattern generated for first portion of an image; and generate second noise pattern for second portion of the same image; then use an in-loop noise generator in a compression loop to compress the pixel value and first/second noise patterns information; such unique design is allowable.
The prior arts (Suzuki et al. (US 2009024435313 and in view of Boyce et al. (US 20070058866))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Suzuki, Boyce to achieve the same invention as claimed in the instant claim.
Claims 2-18 would be allowable because they depend on claim 1.
. 
3)	Claim 19 is allowed with the similar reason as claim 1.

4)	Claim 26 is allowed with the similar reason as claim 1.


7.			 		Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423